
	

115 HRES 568 IH: Expressing the sense of the House of Representatives that the justices of the United States Supreme Court should make themselves subject to the existing and operative ethics guidelines set out in the Code of Conduct for United States Judges, or should promulgate their own code of conduct.
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		1st Session
		H. RES. 568
		IN THE HOUSE OF REPRESENTATIVES
		
			October 11, 2017
			Ms. Norton (for herself and Mr. Raskin) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the justices of the United States Supreme
			 Court should make themselves subject to the existing and operative ethics
			 guidelines set out in the Code of Conduct for United States Judges, or
			 should promulgate their own code of conduct.
	
	
 Whereas section 455 of title 28, United States Code, establishes the circumstances under which any justice, judge, or magistrate judge of the United States shall disqualify himself or herself from a case;
 Whereas under chapter 16 of title 28, United States Code (relating to complaints against judges and judicial discipline), the judicial circuits may prescribe rules and procedures for the conduct of proceedings under that chapter, including regarding complaint, investigative, and review procedures for certain decisions of judges and magistrate judges of the United States not to recuse themselves from cases;
 Whereas litigants can seek legal recourse through the United States courts to enforce section 455 of title 28, United States Code, and challenge the disposition of the underlying case, and complainants have administrative procedures under chapter 16 of title 28, United States Code, against a judge or magistrate judge of the United States, but there are no comparable enforcement mechanisms against the justices of the United States;
 Whereas the Judicial Conference of the United States adopted a Code of Conduct for United States Judges, which uses language identical to the relevant portion of section 455 of title 28, United States Code, that a judge or magistrate judge of the United States must abide by when deciding whether to recuse himself or herself from a case, but the Code does not apply to a justice of the United States Supreme Court;
 Whereas justices of the United States Supreme Court are not bound by any written code of conduct; Whereas justices of the United States Supreme Court each have unreviewable authority to determine whether there is an appearance of bias, conflict of interest, or other ethical justification sufficient for withdrawal from hearing, partaking in deliberations in, or joining in the resolution of, a case or controversy;
 Whereas the Federal Judicial Center has concluded that balancing the duty to decide with the duty to disqualify precludes judges from using recusal as an excuse to shirk their duties by avoiding difficult or unpleasant cases;
 Whereas the United States Constitution vests judicial power in one Supreme Court, and in such inferior courts as the Congress may from time to time ordain and establish;
 Whereas the separation of powers of the coordinate branches of government, as well as the independence of the judiciary, or the appearance of independence, may be compromised by extensive legislative or executive interference into that branch's functions;
 Whereas James Madison argued in Federalist Paper Number 10 that [n]o man is allowed to be a judge in his own cause, because his interest would certainly bias his judgment, and, not improbably, corrupt his integrity; and
 Whereas the United States Supreme Court has acknowledged in Republican Party of Minnesota v. White, and reiterated in Caperton v. A.T. Massey Coal Co., that [t]he citizen's respect for judgments depends … upon the issuing court's absolute probity and that [j]udicial integrity is, in consequence, a state interest of the highest order: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the justices of the United States Supreme Court should make themselves subject to the existing and operative ethics guidelines set out in the Code of Conduct for United States Judges, or should promulgate their own code of conduct.
		
